Citation Nr: 0426774	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for low back strain.  

2.  Entitlement to a compensable disability rating for 
bilateral tinnitus, based on an initial award.  

3.  Entitlement to a compensable disability rating for the 
residuals of a right shoulder sprain, based on an initial 
award.  

4.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a right ankle sprain, based on 
an initial award.  

5.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a left knee injury, based on an 
initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to June 
1990; from January 1991 to March 1991; and from March 1993 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
low back strain and granted service connection for tinnitus, 
right shoulder sprain, right ankle sprain, and left knee 
injury, assigning each a disability rating.  In February 
2002, VA received the veteran's notice of dissatisfaction 
with the ratings assigned the newly awarded service-connected 
disabilities.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Currently diagnosed low back strain was first shown after 
the veteran was separated from service; any low back injury 
sustained in service was acute and transitory, which resolved 
by the time he was separated from service; and there is no 
medical opinion, based on examination of the veteran and 
review of the entire record, of a nexus between currently 
diagnosed low back strain and a disease or injury noted 
during the veteran's active military service.  

3.  The veteran currently complains of recurrent bilateral 
high-pitched tinnitus occurring three times a week and 
lasting approximately 30 minutes each time.  

4.  Right shoulder strain is manifested by slight limitation 
of motion, with pain on extreme ranges of motion, and x-rays 
showing no abnormality, including no degenerative changes, 
calcific tendonitis or bursitis.  

5.  Right ankle sprain is manifested by complaints of pain 
with objective findings showing limitation of dorsiflexion 
and discomfort in inversion, with tenderness at the ankle.  

6.  Left knee disability is manifested by complaints of 
instability, with objective findings showing tenderness along 
the medical joint line, full range of motion, accompanied by 
crepitus, stable ligaments, and a positive McMurray's sign; 
x-rays revealed no significant abnormality.  


CONCLUSIONS OF LAW

1.  Low back strain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.326(a) (2003).  

2.  The criteria for a 10 percent rating for bilateral 
tinnitus, since the effective date of the grant of service 
connection, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.87 Diagnostic Code 6260 (2003).  

3.  The criteria for a compensable rating for right shoulder 
strain, since the effective date of the grant of service 
connection, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71, 4.71a Diagnostic Code 5299-5203 (2003).  

4.  The criteria for a disability rating in excess of 10 
percent for right ankle sprain, since the effective date of 
the grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a 
Diagnostic Code 5271 (2003).  

5.  The criteria for a disability rating in excess of 10 
percent for left knee disability, since the effective date of 
the grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a 
Diagnostic Code 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 412 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), and there has been 
full compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini II.  Under the facts 
of this case, the Board finds that the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application was received in January 2001 and, VA letter in 
January 2001, and again in January 2003, advised him of the 
VCAA and of the development actions required by the statute.  
The initial adjudication took place in January 2002.  A 
Statement of the Case (SOC) was issued in May 2002, which 
contained the pertinent regulations pertaining to his claim.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Hence, 
there has been substantial compliance with Pelegrini II in 
that the appellant has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  See 
Pelegrini II, slip op. 10-11.  

Service Connection

Essentially, the veteran maintains he sustained injury to his 
back while on active duty and, shortly before he was 
separated from active military service, he experienced a 
"popping" sensation in his back while running.  

Review of the veteran's service medical records shows that, 
in September 1989, he was doing flips on a trampoline and 
fell off, landing on his back.  On examination, there was 
full range of motion of the back, with some tenderness on 
motion.  Routine physical examination of May 1990, notes a 
history of recurrent back pain.  He gave a history of 
injuring the low back when lifting a howitzer.  Subsequent 
service medical records are not reflective of any back 
complaints; rather, he specifically and consistently denied 
any back complaints.  The report of his October 2000 
separation physical examination notes his back was normal, 
and he had specifically denied any back problems.  

The report of the veteran's May 2001 VA orthopedic 
examination notes complaints of daily back pain, which 
radiates to the right posterior pelvis.  X-rays of the 
lumbosacral spine revealed no significant abnormality, with 
no evidence of ankylosing spondylitis.  Physical examination 
found some tenderness at L5 and at the right posterior 
pelvis.  Ranges of motion elicited complaints of pain at the 
extremes of the ranges.  The diagnosis was chronic lower back 
strain.  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the veteran's case, he sustained a back sprain in 1989, 
and noted a history of such in late 1990.  However, for the 
remaining ten years of active military service, he 
specifically denied any recurrent back pain, nor was any 
symptomatology of a back disorder noted.  It was not until 
May 2001, five months after his separation from active 
military service, that VA examination noted low back strain, 
based on pain on motion.  The x-rays showed that the 
lumbosacral spine was normal, with no abnormality found.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

All the above-mentioned elements must be met before service 
connection for a disability can be awarded.  In the veteran's 
case, any back injury he sustained while on active military 
service was an acute and transitory condition that had 
completely resolved by the time he was separated from 
service.  Although there is a current medical diagnosis of 
low back strain, there is no medical opinion, based on 
examination of the veteran and review of the entire record, 
of a nexus, or link, between the currently diagnosed low back 
strain and a disease or injury noted while he was on active 
military service.  

While the veteran may well believe that his currently 
diagnosed low back strain is related to service, the Board 
would like to emphasize that it is the province of trained 
health care professional to enter conclusions that require 
medical opinion, such as the diagnosis of a disability or an 
opinion as to the etiology of that disability.  In this case, 
the veteran's evidentiary assertions regarding the 
relationship between any current low back findings and his 
service are found to be inherently incredible when viewed in 
the context of the total record.  While the veteran may be 
competent to offer evidence regarding symptoms, see Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
diagnose the presence of a current disability or to relate 
the presence of a current disability to any particular event 
or period of time; hence, his contentions in this regard have 
no probative value.  An appropriate medical expert must 
identify such a relationship, which involves a medical 
diagnosis (and nexus to service).  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for PTSD.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).  

Increased Ratings-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

At this point, the Board notes that there is only the report 
of a single VA comprehensive examination upon which to 
evaluate the claim, in conjunction with the appellant's 
service medical records.  Hence, there is no basis for 
consideration of "staged ratings," and the Board's 
characterization of the issues consistent with the Fenderson 
decision does not result in any analysis different than that 
employed by the RO.  Thus, a remand for this purpose is 
unnecessary.  

A.  Tinnitus

The veteran's military personnel records indicate that he was 
a member of the field artillery while on active duty.  His 
service medical records indicate that he was routinely 
exposed to hazardous noise.  However, his service medical 
records do not reflect any complaints or symptomatology 
associated with tinnitus.  

During the veteran's May 2001 VA audiological examination, he 
reported having bilateral high-pitched tinnitus lasting 30 
seconds in duration, occurring three time per week.  The 
examiner noted that tinnitus was consistent with the 
veteran's history of military noise exposure.  

In a rating decision, dated in January 2001, the RO granted 
service connection for bilateral tinnitus, based on the 
veteran's military records and findings made at his May 2001 
VA audiological examination.  A noncompensable rating was 
assigned.  

The veteran's tinnitus is rated under Diagnostic Code 6260 of 
VA's Schedule for Rating Disabilities.  See 38 C.F.R. § 4.87.  
Under this code, effective June 10, 1999, a maximum 10 
percent rating is warranted for recurrent tinnitus.  

The Board notes that in VAOPGCPREC 2-2003 (May 22, 2003), the 
VA General Counsel held that Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  The General Counsel 
held that separate ratings for tinnitus for each ear may not 
be assigned under Diagnostic Code 6260.  Further, Diagnostic 
Code 6260 was again amended, effective June 13, 2003, which 
specifically includes in Note (2) that only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  

In the veteran's case, he maintains he experiences high-
pitched tinnitus, lasting about 30 minutes, approximately 
three times a week.  Is this sufficient to amount to 
"recurrent?"  The Board notes that there is no standard for 
"recurrent;" hence, with reasonable doubt being resolved in 
the veteran's favor, a 10 percent rating for recurrent 
bilateral tinnitus is granted, effective from January 1, 
2001, the date of the grant of service connection for 
bilateral tinnitus.  

B.  Right Shoulder

Service personnel records report that the veteran was a 
parachute rigger and that he received the Parachutist Badge, 
the Parachute Rigger Badge, and was awarded the Royal 
Australian Army Parachutist Badge.  His training included the 
Airborne course.  

Service medical records show that the veteran was seen in 
July 2000 for complaints of his right shoulder popping and 
cracking for about six months.  There was no indication of 
any specific injury or trauma.  There was slight pain of the 
subacromial area on palpation.  At separation from service, 
the report of his October 2000 physical examination notes 
painful or trick shoulder since 1999, which was never treated 
or diagnosed.  

During the veteran's May 2001 VA orthopedic examination, he 
related he had sustained injuries to his shoulders in 
multiple parachute jumps.  He complained of right shoulder 
pain, with certain motions and certain positions; stiffness; 
limitation of motion of the shoulder; and difficulty lifting 
heavy object with his right shoulder.  He was right-hand 
dominant.  Physical examination revealed some tenderness over 
the anterior aspect of the right shoulder.  Range of motion 
showed flexion and abduction from 0 degrees to 170 degrees 
(the examiner noting normal is to 180 degrees).  External 
rotation was to 80 degrees (normal is to 90 degrees); 
internal rotation was to 90 degrees (normal is to 90 
degrees); with pain experienced at the extremes of rotation, 
particularly internal rotation.  X-rays of the right shoulder 
showed that it was normal, with no evidence of degenerative 
change, calcific tendonitis or bursitis.  The diagnosis was 
sprain of the right shoulder, with limitation of motion.  

The veteran's residuals of a right shoulder sprain are 
evaluated in VA's  Schedule for Rating Disabilities under the 
criteria for evaluation of the musculoskeletal system, 
specifically Diagnostic Code 5299-5203.  The first diagnostic 
code cited is the one indicating that part of the body 
involved, here the musculoskeletal system, and the diagnostic 
code following the hyphen is the one fore the residual 
condition, here the clavicle or scapula.  See 38 C.F.R. 
§ 4.27.  

Diagnostic Code 5203 provides that a malunion of the clavicle 
or scapula warrants a 10 percent rating.  A nonunion of the 
clavicle or scapula, without loose movement, warrants a 10 
percent rating, or with loose movement, warrants a 20 percent 
rating.  A dislocation of the clavicle or scapula warrants a 
20 percent rating.  The criteria make no difference whether 
the major or minor clavicle or scapula is affected.  This 
diagnostic code does not contain a noncompensable, 0 percent, 
rating; however, in every instance where the schedule does 
not so provide, a 0 percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  
See 38 C.F.R. § 4.31.  

In the veteran's case, medical evidence does not show that 
his right shoulder exhibits any of the criteria necessary for 
a compensable rating under Diagnostic Code 5203.  
Nevertheless, this diagnostic code also provides that the 
right shoulder disability can be rated on the impairment of 
function of a contiguous joint.  In this case, the impairment 
of the veteran's right arm.  

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the arm (major or minor) when 
motion is possible only to shoulder level.  A 30 percent 
rating is warranted if the major arm can be raised to only 
the midway between the side and shoulder level.  A 40 percent 
rating is warranted when motion of the major arm is possible 
to only 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 2501 (2003).  

Medical evidence shows that the veteran has slight limitation 
of motion, with pain on the extremes of motion.  Flexion and 
abduction of the right arm are from 0 degrees to 170 degrees.  
Normal flexion and abduction is from 0 degrees to 180 
degrees.  See 38 C.F.R. § 4.71, Plate I.  External rotation 
was to 80 degrees and internal rotation was to 90 degrees.  
Both external and internal rotations would be normal to 90 
degrees.  Id.  In the absence of more severe limitation of 
motion, a noncompensable rating for the right shoulder strain 
is entirely appropriate since the effective date of the grant 
of service connection for right shoulder strain, and fully 
comports with the applicable schedular criteria.  

In determining that a compensable rating is not warranted 
under Diagnostic Code 5201, consideration of functional loss 
of the right shoulder has been considered, to include 
complaints of right shoulder pain.  X-rays have found no 
abnormality in the right shoulder, to include no evidence of 
degenerative change, calcific tendonitis or bursitis.  There 
is no indication of any instability or incoordination, 
although he does complain of difficulty lifting due to his 
right shoulder.  Recent VA orthopedic examination has shown 
only slight limitation of flexion, abduction and external 
rotation, with pain being the most problematic at the 
extremes of the ranges of motion.  In the absence of 
objective medical evidence showing greater severity of the 
right shoulder, such as medical evidence of instability or 
greater limitation of motion, a compensable rating is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 
Vet. App. at 206.  

Further, in the absence of medical evidence of, or of 
disability comparable to, ankylosis, fibrous union of the 
humerus, false flail joint or flail shoulder, there is no 
basis for assignment of a higher rating for the dislocated 
left shoulder under Diagnostic Code 5200 or 5202.  See 
38 C.F.R. § 4.71a; see also Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  

C.  Right Ankle

The veteran's service medical records show that he sprained 
his right ankle while playing softball in July 1998.  X-rays 
were negative for a fracture.  His ankle was placed in a cast 
and he was given a temporary profile.  

The report of the veteran's May 2001 VA orthopedic 
examination notes contained complaints of right ankle 
stiffness and pain, with jogging and during long drives.  
Examination of the right ankle revealed tenderness over the 
lateral ligaments.  Range of motion was decreased on 
dorsiflexion, to 15 degrees.  Inversion caused discomfort 
overt the lateral ligaments.  The diagnosis was right ankle 
sprain , with persistent instability of the lateral 
ligaments.  

The veteran's residuals of a right ankle sprain are evaluated 
in VA's  Schedule for Rating Disabilities under the criteria 
for evaluation of the musculoskeletal system, specifically 
Diagnostic Code 5271.  Under this diagnostic code, a 10 
percent rating is warranted for moderate limitation of motion 
of the ankle.  A 20 percent rating is warranted for marked 
limitation of motion of the ankle.  See 38 C.F.R. § 4.27.  
In the veteran's case, he has some limitation of motion of 
the right ankle, with pain on motion.  Recent VA orthopedic 
examination reported range of motion to 15 degrees 
dorsiflexion.  Dorsiflexion from 0 degrees to 20 degrees is 
normal.  See 38 C.F.R. § 4.71, Plate II.  He also has some 
tenderness at the ankle and inversion causes him some 
discomfort.  However, in the absence of greater severity, 
such as marked limitation of motion of the right ankle, a 
disability rating in excess of 10 percent is not warranted.  
Rather, it appears that the limitation of motion appears to 
be more slight, which would not warrant a compensable rating, 
than moderate, which warrants the 10 percent rating.  On the 
other hand, he does have pain and tenderness at the ankle, 
with flare-ups with extended use.  Under the circumstances, a 
10 percent rating for moderate limitation of motion of the 
right ankle, with pain on motion, is entirely appropriate, 
effective from the effective date of the grant of service 
connection, and fully comports with the applicable schedular 
criteria.  

In determining that a 10 percent rating, and no higher, is 
warranted under Diagnostic Code 5271, consideration of 
functional loss of the right ankle has been considered, to 
include complaints of right ankle pain, pain on motion, and 
flare-ups with extended use.  There is no indication of any 
instability or incoordination.  Recent VA orthopedic 
examination has actually shown only slight limitation of 
dorsiflexion and discomfort with inversion.  In the absence 
of objective medical evidence showing greater severity of the 
right ankle, such as medical evidence of instability or 
marked limitation of motion, a disability rating in excess of 
10 percent for right ankle sprain residuals is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 
Vet. App. at 206.  

Further, in the absence of medical evidence of, or of 
disability comparable to, ankylosis, malunion of the os 
calcis or astragalus, or astragalectomy, there is no basis 
for assignment of a disability rating in excess of 10 percent 
for residuals of a right ankle sprain under Diagnostic Code 
5270, 5272, 5273, or 5274.  See 38 C.F.R. § 4.71a; see also 
Butts, 5 Vet. App. at 539.  


D.  Left Knee

The veteran's service medical records indicate he was seen 
for complaints of shin splints, in May 1988.  At the time he 
related he was experiencing extreme pain whenever he ran.  On 
examination, there was slight tenderness on the inside of the 
tibia distal to the ankle.  In September 1988, following a 
motor vehicle accident, he complained of knee pain.  On 
examination, there was pain to palpation, but no swelling, 
bilaterally.  In January 1990, he was seen for a left leg 
injury he sustained while skiing.  The diagnosis was leg 
strain, slight tenderness, with full range of motion, no 
deformity, no dislocation and no swelling.  In April 1990, 
the veteran's service medical records show that he was 
treated for a left knee injury following a fall from a 
vehicle that was going at a low rate of speed.  On 
examination, there were minor abrasions about the area of the 
patella; there was full range of motion of the knee; and no 
crepitis or instability or anterior or posterior drawer sign 
was noted.  X-rays revealed no fracture.  The diagnosis was 
left knee strain.  He was prescribed Motrin and the knee was 
placed in an Ace wrap.  Subsequent service medical records do 
not show any further complaints or symptomatology associated 
with a left knee disorder.  

The report of the veteran's May 2001 VA orthopedic 
examination notes complaints of left knee recurrent popping 
and a sensation that he is going to give way, as well as pain 
in the knee, which was increased by running, bending, or any 
physical activity.  On examination, of the left knee, there 
was tenderness along the medial joint line.  The range of 
motion of the knee was full, but was accompanied by crepitus.  
The McMurray test was positive; the ligaments were stable.  
X-rays taken of the left knee revealed no significant 
abnormality.  

The veteran's residuals of a left knee injury are evaluated 
in VA's  Schedule for Rating Disabilities under the criteria 
for evaluation of the musculoskeletal system, specifically 
Diagnostic Code 5299-5257.  Under Diagnostic Code 5257, 
slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent rating.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating, and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  See 38 C.F.R. 
§ 4.71a.  

Recent medical examination notes the veteran complaining of 
recurrent left knee popping and a sensation that the knee was 
going to give way.  McMurray's sign was positive, connoting 
joint menisci tears, with cartilage clicking medially or 
laterally on manipulation of the knee.  Range of motion of 
the knee was full, with crepitus.  The ligaments were stable.  
On the basis of the medical evidence, it would appear that a 
10 percent rating under Diagnostic Code 5257 is appropriate, 
in the absence of greater severity, such as moderate or 
severe recurrent subluxation or lateral instability.  The 10 
percent evaluation fully comports with the applicable 
schedular criteria.  

In determining that a 10 percent rating, and no higher, is 
warranted under Diagnostic Code 5271, consideration of 
functional loss of the left knee has been considered, to 
include complaints of left knee pain and crepitus on 
movement, as well as consideration of subluxation and lateral 
instability of the knee.  Recent VA orthopedic examination 
has shown full range of motion of the knee.  In the absence 
of objective medical evidence showing greater severity of the 
left knee, such as medical evidence of greater subluxation or 
lateral instability, a disability rating in excess of 10 
percent for left knee disability is not appropriate.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206.  

Further, in the absence of medical evidence of, or of 
disability comparable to, ankylosis; dislocated cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint; removal of semilunar cartilage; limitation of 
flexion and/or extension of the left leg; an impairment of 
the tibia and fibula; or genu recurvatum; there is no basis 
for assignment of a disability rating in excess of 10 percent 
for residuals of a left knee injury under Diagnostic Code 
5256, 5258, 5259, 5260, 5261, 5262, or 5263, respectively.  
See 38 C.F.R. § 4.71a; see also Butts, 5 Vet. App. at 539.  

Conclusion

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
bilateral tinnitus, right shoulder sprain, right ankle sprain 
or left knee disability.  Further, the degrees of disability 
specified under the rating schedule generally are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.2.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  


ORDER

Service connection for low back strain is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 10 percent for bilateral 
tinnitus is granted, effective from the effective date of the 
grant of service connection for bilateral tinnitus.  

As the assignment of a noncompensable rating since the 
effective date of the grant of service connection for right 
shoulder strain was proper, a compensable rating is denied.  

As the assignment of a 10 percent rating since the effective 
date of the grant of service connection for right ankle 
sprain was proper, a higher rating is denied.  

As the assignment of a 10 percent rating since the effective 
date of the grant of service connection for left knee 
disability was proper, a higher rating is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



